Sheldon, J.
These exceptions relate only to the first count of the plaintiff’s declaration.
The special contract found to have been made between the parties was not champertous. The plaintiff in any event was to be paid for what he was to do. Both parties treated it as certain that the defendant must recover some compensation for the taking of his land by the railroad company. It was merely the amount of the plaintiff’s compensation that was made dependent upon the amount so to be recovered. The facts here presented are stronger for the plaintiff than those which appeared in Hadlock v. Brooks, 178 Mass. 425; and the decision there rendered is decisive in favor of this plaintiff.

Exceptions overruled.